Citation Nr: 1003213	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral eye 
disability, including as secondary to diabetes.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD
Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   


FINDING OF FACT

Bilateral eye disability was not manifested in service and 
the weight of the evidence is against a finding that the 
Veteran's current eye disability is related to service or to 
his service-connected diabetes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claim for service connection on a direct 
basis.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  A subsequent January 2006 letter also explained what 
the evidence needed to show to substantiate the claim for 
service connection on a secondary basis.  In addition, a 
March 2006 letter provided notice regarding criteria for 
rating the disability at issue and effective dates of awards 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).    

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after complete notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA eye examinations in July 2004 and February 
2005.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service treatment records do not reveal any eye or vision 
problems in service.  On September 1972 separation 
examination the Veteran's vision was 20/20 and his eyes were 
found to be normal.  

A February 1975 private hospital discharge summary shows that 
the Veteran was hospitalized from January 25, 1975 to 
February 4, 1975 after incurring a gunshot wound to the eyes.  
An ocular examination at the time revealed no light 
perception in the right eye and only questionable light 
perception in the left eye.  There was a great deal of blood 
in the vitreous right eye and the wound of entry was noted 
inferior to the right eye and marked subjunctiva.  A 
hemorrhage into the left eye was also noted.  Sweets 
localization and orbital x-rays revealed the presence of 
shots in both eyes.  The diagnosis on admission was gunshot 
wounds to both eyes.  As the fragments were non-magnetic, it 
was questionable whether they could be removed.  The Veteran 
subsequently underwent surgery to close and debride his 
wounds.  

It was felt that he had a very poor prognosis.  It was the 
treating medical staffs' feeling that the optic nerve was 
involved in the right eye and that there were non-magnetic 
fragments in the left globe with a vitreous hemorrhage 
secondary to this.   

A February 1975 VA medical certificate noted that the Veteran 
had received buckshot in both eyes.  He reported poor vision 
and physical examination showed that he could not visualize 
the left fundus.  The right fundus appeared to be normal.  He 
had light perception and some peripheral vision in the right 
eye.  The diagnostic assessment was poor vision, stats post 
eye trauma.  The Veteran was given an eye referral.  

A June 1975 VA progress note shows that the vitreous 
hemorrhage n left eye was subsiding, leaving massive internal 
disorganization in its wake.  

A September 1975 VA hospital discharge summary from the 
Charleston VA Hospital shows that the Veteran was 
hospitalized for eye problems from August 27, 1975 to 
September 2, 1975.  It was noted that the Veteran had 
previously been hospitalized at the Miami VA Hospital.  He 
had been found to have optic atrophy in the right eye and a 
cataractous subluxated lens in left eye with non-
visualization of the left fundus and rubeosis iridis of the 
left eye.  In an attempt to remove the cataract and to repair 
the retinal detachment, washout of the lens was performed, 
along with partial vitrectomy and injection of SF-6.  
However, the Veteran's condition failed to improve and in 
fact deteriorated to no light perception in the left eye.  
Examination on August 27, 1975 in Charleston revealed no 
light perception with rubeosis iridis and cyclictic membrane 
of the left eye.  Because there was no further hope to 
salvage the left eye, the Veteran was discharged with 
prescription medicine to provide comfort for the left eye.    

A June 1976 letter from Dr. Culton from Charlotte Ear, Eye 
and Throat Hospital indicates that the Veteran was examined 
on January 2, 1976.  The Veteran's vision in his right eye 
was limited to the ability to count fingers only (i.e. less 
than 20/400).  There was no light perception in the left eye.  
The right eye also revealed advanced optic atrophy and the 
left eye showed a permanently detached retina.  The Veteran's 
visual disability was considered permanent and was not 
amenable to either surgical or medical treatment.  By all 
definitions the Veteran was not considered to have any useful 
vision.  

In a January 1980 statement the Veteran alleged that while in 
service he had a cataract in his left eye.  He also alleged 
that he had an eye disease while stationed in Vietnam and 
that he did not have a separation examination.  

A September 2001 rating decision granted service connection 
for diabetes.

A March 2002 letter from a private physician from Carolina 
Family Practice indicates that the Veteran did have visual, 
neurological and cardiovascular complications secondary to 
diabetes.    

A July 2002 VA examination report indicates that the 
Veteran's diabetes was first diagnosed in 1986 according to 
the record, although the Veteran stated that he had not been 
treated with any medication prior to 1995.  

Private medical records from Cape Fear Eye Associates show a 
diagnosis of advanced glaucoma.  In May 2002, Dr. Whitaker, 
an ophthalmologist, stated that the Veteran was previously 
diagnosed with diabetes back in 1995 and that the Veteran 
also had advanced glaucoma.  At present the Veteran's vision 
losses were mainly due to advanced glaucoma.  The Veteran was 
screened periodically for glaucoma and diabetes.  In 
September 2004, Dr. Whitaker stated that the Veteran's 
diagnosis was diabetes mellitus with no background diabetic 
retinopathy and chronic open angle glaucoma, right eye and 
status post gunshot wound of both eyes.  Dr. Whitaker further 
stated that the reason for the Veteran's optic atrophy in the 
right eye was probably multi-factorial versus the gunshot 
wound to the right eye being the greatest effect.  The open 
angle glaucoma which was previously undiagnosed and his 
diabetes all contributed to his optic atrophy and its 
progression to glaucomatous cupping.  

Private medical records from Fayetteville Endocrinology from 
June 2002 to May 2003 show diagnostic assessments of 
blindness secondary to glaucoma and diabetic neuropathy.  

A November 2002 VA optometric consultation note shows 
diagnostic assessments of end stage glaucoma and phthisis 
bulbi left eye secondary to previous trauma.   

In his October 2003 claim, the Veteran indicated that he had 
been diagnosed with glaucoma, which may have been connected 
to his diabetes.  He also indicated that he was being tested 
for retinopathy.  

On July 2004 VA ophthalmology examination, the examiner noted 
that he reviewed the claims file and noted the Veteran's 
history of gunshot wound in 1975 and diabetes since 1995.  
Physical examination revealed no light perception in either 
eye.  There was a shrunken traumatic cataract in the left eye 
occluding the pupil.  Intraocular pressure was 12mmH in the 
right eye and 0 in the left eye.  The fundus examination in 
the right eye was performed easily and showed no diabetic 
retinopathy.  The fundus view of the right eye also revealed 
findings indicative of endstage glaucomatous optic atrophy.  
Diagnoses included diabetes mellitus without ophthalmic 
signs, bilateral blindness, not service connected, absolute 
glaucoma right eye, not service connected, not related to 
diabetes and phthisis bulbi, left eye, not service connected, 
not related to diabetes.   The examiner noted that there was 
no diabetic-caused ocular impairment.  

On February 2005 VA optometric examination the examiner noted 
that the Veteran's only subjective complaint was that he was 
blind and that optic nerve damage from the gunshot wound in 
1975 had caused his blindness.  Physical examination revealed 
that the Veteran had light perception only in the right eye 
and that he had no light perception in the left eye.  
Intraocular pressures were 18mmHg in the right eye and 7mmHg 
in the left eye.  The right optic nerve head cup to disk 
ration was .5/.5 with total optic atrophy secondary to the 
gunshot wound.  Diagnoses included near total blindness in 
the right eye, total blindness in the left eye and glaucoma 
in the right eye, all of which the examiner found not to be 
service-connected.  The examiner also noted that there was no 
diabetic retinopathy or other retinal pathology for the right 
eye. 

In a January 2010 brief, the Veteran's representative 
contended that neither of the VA examiners discussed whether 
the Veteran's diabetes aggravated the Veteran's glaucoma 
whereas the Veteran's private ophthalmologist submitted the 
opinion that the diabetes at least aggravated the glaucoma 
and hastened the loss of vision.      

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's service treatment records are negative for any 
clinical reference to eye disability. The record then does 
not contain any reference to eye problems until 1975 when the 
Veteran incurred the gunshot wounds to the eyes.  The Veteran 
did contend in 1980 that he an "eye disease" during 
service, while stationed in Vietnam; that he had a cataract 
in his left eye during service; and that he did not have a 
separation examination, which could have recorded these 
problems.   The Board notes, however that the service 
treatment records do not contain any findings of any eye 
problems.  Also, although this lack of records, in and of 
itself, may not be a basis to find the Veteran's report not 
credible, the Board also notes that the record does 
specifically contain the report of a September 1975 
separation examination, which found that the Veteran's eyes 
and vision were normal and did not note any prior eye 
problems during service.  Consequently, given that this 
combination of documentation directly contradicts the 
Veteran's assertion pertaining to eye problems in service and 
the lack of a separation examination, the Board does not find 
the assertion credible.   Accordingly, the Board finds that 
the evidence does not establish that any of the Veteran's 
current diagnosed eye disabilities became manifest in 
service.  38 C.F.R. § 3.303.

Moreover, the evidence also does not establish that the 
Veteran's current eye disability is related to service.  
Notably, there is no medical opinion of record that relates 
the Veteran's current eye disability to any disease, injury 
or event in service.  On the contrary, both the July 2004 and 
February 2005 VA examiners specifically found that none of 
the Veteran's diagnosed eye disabilities were directly 
related to service.  Consequently, the weight of the evidence 
is squarely against a finding that any current diagnosed eye 
disability, to include glaucoma, is related to service.  
38 C.F.R. § 3.303(d).  

Regarding secondary service connection, the Board notes that 
there are conflicting medical opinions of record regarding 
whether the Veteran's service connected diabetes has caused 
or aggravated his current eye disability.  Although Dr. 
Whitaker did find that the Veteran had no background diabetic 
retinopathy, he also noted that the Veteran's previously 
undiagnosed diabetes likely contributed to the Veteran's 
optic atrophy and his progression to glaucomatous cupping.  
Also, records from Fayetteville endocrinology show a 
diagnostic assessment of blindness secondary to glaucoma and 
diabetic neuropathy and a May 2002 letter from the physician 
from Carolina Family Practice indicates that the Veteran did 
have visual, neurological and cardiovascular complications 
secondary to diabetes.

On the other hand, neither VA examiner found that the 
Veteran's diabetes has caused or aggravated his eye 
disability.  The July 2004 VA ophthalmologist, after 
reviewing the record and examining the Veteran, specifically 
found that fundus examination showed no diabetic retinopathy, 
and more generally found that there were no ophthalmic signs 
related to the Veteran's diabetes and that none of the 
Veteran's current eye disabilities, to include glaucoma of 
the right eye and phthisis bulbi of the left eye, were 
related to the Veteran's diabetes.  Similarly, the February 
2005 VA optometric examiner found that there was no diabetic 
neuropathy or other retinal pathology of the right eye and 
did not otherwise find that the Veteran's eye pathology was 
related to his diabetes.  

The above evidence, when considered in its entirety, does not 
establish that the Veteran's service connected diabetes is 
the proximate cause of any current eye disability or that it 
has aggravated the Veteran's pre-existing eye disability.  
First, in regard to diabetic retinopathy, the Board notes 
that none of the reports of record from the private and VA 
eye professionals indicate the presence of this eye 
disability.  Dr. Whitaker specifically found that the Veteran 
had no background diabetic retinopathy, the July 2004 VA 
ophthalmologist indicated that fundus examination showed no 
diabetic retinopathy, and the February 2005 VA optometric 
examiner found no diabetic retinopathy or other retinal 
pathology.  Consequently, despite the very general finding 
from the records from Fayetteville Endocrinology that the 
Veteran's blindness was in part secondary to diabetic 
retinopathy, the weight of the evidence is squarely against a 
finding that the Veteran has this disability.  38 C.F.R. 
§ 3.310.

However, there remains a question as to whether the Veteran's 
diabetes has otherwise contributed to his eye disability, to 
include whether it has aggravated his significant pre-
existing vision loss.  On this point, Dr. Whitaker's finding 
that the Veteran's diabetes has contributed to his optic 
atrophy does tend to indicate aggravation, as the Veteran's 
optic atrophy was present soon after his gunshot wound in 
1975 and Dr. Whitaker indicated that the Veteran's diabetes 
was not diagnosed until around 1995.  By contrast, as alluded 
to above, neither of the VA eye specialists found that the 
Veteran's diabetes has in any way caused or aggravated his 
eye disability.  In particular, the VA ophthalmologist, after 
reviewing the claims file and examining the Veteran, did not 
find any ophthalmic signs of diabetes and specifically found 
that none of the Veteran's diagnosed eye disabilities (i.e. 
absolute glaucoma of the right eye and phthisis bulbi of the 
left eye) were related to the Veteran's diabetes. 
Consequently, despite the assertions of the Veteran's 
representative, it is clear that the ophthalmologist 
determined that the Veteran's current eye disability was not 
caused or aggravated by his service-connected diabetes.  This 
finding is additionally supported by the opinion of the 
February 2005 VA optometric examiner, who did not find any 
eye pathology related to diabetes.

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

After comparing the opinions of the VA ophthalmologist and 
the private ophthalmologist, Dr. Whitaker, the Board finds 
that the opinion of the VA ophthalmologist is entitled to 
more weight.  Notably, the VA ophthalmologist did review the 
claims file and did provide a rationale for his findings 
(i.e. that ophthalmic examination had not shown any diabetic 
signs).  See Hernandez-Toyens, 11 Vet. App. 379, 382 (1998); 
Prejean, 13 Vet. App. 444, 448-9 (2000). 
In contrast, there is no indication that Dr. Whitaker 
reviewed the claims file and he did not provide a rationale 
for his conclusion that the Veteran's diabetes had in fact 
contributed to his optic atrophy and progression to 
glaucomatous cupping.  In particular, the Board finds that 
claims file review to be an important factor in this case, 
given the highly significant pre-existing injury to both eyes 
that the Veteran suffered in 1975.  Prejean, 13 Vet. App. 
444, 448-9 (2000).  The Board also notes that the VA 
ophthalmologist's opinion is additionally supported by the 
findings of the VA optometrist.  

Further, although the private physician for Carolina Family 
Practice did note that the Veteran had visual complications 
from his diabetes, there was also no rationale offered for 
this finding.  Consequently, given that the finding does not 
come from an eye specialist and is not supported by any 
rationale, only minimal probative value can be attached to 
it.
    
Although the Veteran may believe that his current eye 
disability is related to service and/or his service connected 
diabetes, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given 
that there is no competent evidence that an eye disability 
became manifest in service and the weight of the evidence is 
against a fining that the Veteran's current eye disability is 
related to service or to service-connected diabetes, the 
preponderance of the evidence is against this claim and it 
must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for bilateral eye 
disability, to include glaucoma, including as secondary to 
diabetes is denied.    




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


